Per Curiam.

Finfrock asserts in his various propositions of law that the court of appeals erred by denying the writ of mandamus. Finfrock contends, among *640other things, that his parole revocation hearing was void because the APA did not comply with the minimum due process requirements set forth in Morrissey v. Brewer (1972), 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484.
As we recently noted, however, in affirming an appeal in a similar case, habeas corpus, rather than mandamus, is the proper action for persons claiming entitlement to immediate release from prison. State ex rel. Johnson v. Ohio Parole Bd. (1997), 80 Ohio St.3d 140, 684 N.E.2d 1227, citing State ex rel. Lemmon v. Ohio Adult Parole Auth. (1997), 78 Ohio St.3d 186, 188, 677 N.E.2d 347, 349.
In addition, even if the court of appeals had considered Finfrock’s action as one in habeas corpus instead of mandamus, Finfrock was also not entitled to a writ of habeas corpus because he failed to attach his pertinent commitment papers, i.e., his conviction and sentence and his parole revocation. R.C. 2725.04(D); McBroom v. Russell (1996), 77 Ohio St.3d 47, 48, 671 N.E.2d 10, 11.
Based on the foregoing, we affirm the judgment of the court of appeals. Finfrock was not entitled to the requested extraordinary relief.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.